Dibell, J.
Action to recover a broker’s commission for procuring a purchaser for the restaurant of the defendant. There were findings for the plaintiff and the defendant appeals from the order denying his motion for a new trial.
The defendant agreed to give the plaintiff a commission of 5 per cent if he secured a purchaser. The terms of the sale were not agreed upon at the time. The time limit was Saturday, October 30, 1920. On that date the defendant offered to sell for $3,000. The plaintiff procured a prospective purchaser, who had been negotiating for some time, and who on that day agreed to pay $2,750. He did not agree to pay $3,000. On the following Monday, November 1, he offered to take the property at $3,000. The plaintiff claims that on Saturday the defendant extended the time. This is denied. The evidence is vague. Taken in connection with the plaintiff’s testimony as to occurrences afterward, looking toward the closing of the *157deal, the evidence is such as to sustain the trial court’s finding that the offer was still open, with authority in the plaintiff to procure a purchaser at $8,000 and earn his commission, and that on Monday he procured one willing and able to close the purchase on the offered terms. The evidence would have sustained a finding that there was no extension of time. Order affirmed.